Title: To George Washington from Benedict Arnold, 31 August 1780
From: Arnold, Benedict
To: Washington, George


                        

                            
                            Dear Sir
                            Head Quarters Robinson’s House August 31st 1780.
                        
                        Your Excellency’s Favor of the 26th was delivered me on the 28th by Mr Gamble, together with one from Colo.
                            Stewart C.G. of Issues of the same Date.
                        Agreeable to Your Excellency’s Directions and Colo. Stewarts request, I have ordered to Kings Ferry five
                            hundred & fifty Barrels of Flour, leaving about five Days Issues in the Magazine, for the Use of the Troops in
                            Garrison & the Posts in its Vicinity. With respect to the rum Colo. Stewart mentions not a syllable in his Letter,
                            I have therefore declined sending Any.
                        I have advised Colo. Stewart, That the Quantity in Store will not be sufficient for the Issues to the Troops
                            at this Post & its Vicinity; who are on constant Fatigue, for more than ten Days from this Date & that no
                            more is expected. That to some of the Troops employed as Wood Cutters for the Winters Supply of this Post, the publick is
                            already largely in Arrear in that Article, which will be issued from our small store this Week.
                        That as soon as the Issues of rum cease, It will be extremely difficult to have any more Fatigue done here,
                            by the Militia, Which will render the situation of the Troops who are to garrison this Post during
                            the approaching Winter, very uncomfortable; And that for these reasons, I could not by any Means order any Part of our
                            scanty Supply to be sent to him, Without a positive Order to that Purpose from Your Excellency.
                        I informed him, that Mr Stevens D.C.G. of Issues had advised me, that no rum was to be expected from the
                            Eastward, & requested to be advised by him whence we were to derive further Supplies for this Post.
                        The Assistant Commissary of Issues here is not furnished with Fresh Meat for more than this Days Issues; And
                            Mr Stevens informs me he expects no Supplies (a very trifling & uncertain one, from Colo. Hay Agent for this State
                            excepted) unless a Part of the Cattle intended for the main Army from the Eastward are ordered to be stopped for the Use
                            of the Troops here; And Colo. Stewart informs me that the Supplies for them are inadequate; I am therefore under the
                            unhappy Necessity of ordering a Part of the scanty Stock of Salt Provisions in the Magazine to be issued for the present
                            Subsistence of the Troops here & at the Posts near Us, This Measure is peculiarly distressing & very
                            impolitic in Case the Enemy should have it in their Power to make a vigorous Effort against us & be enabled to
                            invest these Posts—I hope that this Necessity will soon be superceded.
                        The Militia Officers are very clamorous & importunate to have rum issued to them, at all Times as
                            Part of their rations; I have assured them it is not the Practice in the Main Army & that our scanty Supplies
                            render it impossible at prest But that I would write Your Excellency requesting your Instruction in the Matter.
                        8 OClock A.M.
                        I am just this Moment honored with Your Excellency’s Favor of Yesterday’s Date covering the Proceedings of
                            the Genl Court Martial; I shall govern myself agreeable to your Directions. I am with every respectful Sentiment Your
                            Excellency’s Most Obedt & Very Hble Serv.
                        
                            B. Arnold
                        
                    